DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification:
The Examiner thanks Applicant for amending the title to be more descriptive. The Examiner requests that, since tunable core Fabry-Perot filters are well known prior art, the title to be amended to be more indicative of the invention. The Examiner suggests including the terms “protruding” and “dual” or similar which would reflect limitations found in claim 1.

Claim Rejection - 35 USC § 112:
The grounds of rejection of claim 13 under 35 U.S.C. 112 has been withdrawn but is now rejected for a different reason.

Claim Rejections - 35 USC § 102/103
On pages 11 and 12, Applicant describes each component of Yeh’s filter and argues how these components do not correspond to the claimed elements and the order in which they formed. The grounds of rejection for claim 14 was not relying on the components of Yeh. The proposed modification was not to add components of Yeh’s second cavity to Apsley’s single cavity. 

	
Specification
The title of the invention is objected to as not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggest adding “protruding” and “dual” or similar which would correspond the amended claim 1. The Examiner believes a more informative title would serve better in future searching so relevancy of the patent can quickly be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In addition, claim 13 recites the phase modulators have a “linear shape” and it would be unclear to one of ordinary skill in the art what it means to have a “linear shape extending in a first direction.” Does that mean it has a shape where it has a dimension that is longer in one direction than a dimension in a different direction? How much longer does it have to be to be considered “linear shape?” Would a modulator that is 2 millimeters by 2.5 millimeters be considered “linear shape?” Would not a three dimensional linear modulator not extend in three directions? The specification in paragraph [0067] does not clarify and limitations in the paragraph are not imported into the claim. 

Claim 19, which is indirectly dependent on claim 1, recites the same elements as found in claim 1 and it is not clear if the elements in claim 19 are recited in error or if they are additional elements. For examination purposes, claim 19 will be interpreted to be like that of amended claim 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Apsley (US 4,470,635) in view of Hwang (US 2002/0097771) and further in view of Yeh et al. (US 4,269,481; “Yeh” hereinafter) or Wang (US 6,031,653).

Note: The claims are reproduced below.  Where an element in a drawing is cited to correspond with a claimed element, please see the figures which show the element and the relevant passages in the specification pertaining to the element.

Apsley shows an optical modulating device (e.g. Fig. 3) comprising: 
a substrate (46); and 
a phase modulator (10) formed on the substrate and comprising a Fabry-Perot cavity (22, between mirrors 18 and 24; col. 5. lines 22-24), wherein the Fabry-Perot cavity of the phase modulator comprises:
a first reflective layer (48);
a second reflective layer (54a, b, c); and
a tunable core (50a, b, c) formed between the first reflective layer and the second reflective layer, wherein the tunable core is formed of a semiconductor material (e.g. col. 2 lines 57-58) and is configured to modulate a phase of light based on modulation of a 
wherein the optical modulating device further comprises a common electrode between the first reflective layer and the tunable core (“a further contact (not shown) is arranged on the p++ mirror layer 48” col. 8, ll. 28-45, where mirror layer 48 is common to all the pixels).

Limitation that the second reflective layer is less reflective than the first reflective layer
Apsley does not show the reflectivity of the second reflective layer is less than the reflectively of the first reflective layer, rhw number of stacks of the second reflective layer is less than the number of stacks of the first reflective layer, and wherein a phase-modulated reflected light in the Fabry-Perot cavity is output from the second reflective layer.
Apsley shows an embodiment (e.g. Fig. 3) where light is emitted from the output mirror (i.e. the upper mirror) so that the mirror pair 48 and 52 operate in reflection:
The first and second mirror layers 48 and 52 are constructed similarly to corresponding parts 18 and 24 of FIG. 1, except that they are arranged to operate in reflection; ie the mirror layers 48 and 52 define a Fabry Perot etalon which is transmissive except for a specific wavelength which is reflected. The principles of designing mirrors and etalons to achieve this are well known in optics, and the detailed mirror construction will not be described.

	As stated by Apsley, the details for constructing the mirror layers to operate in reflection are not described.
	Hwang shows a Fabry-Perot reflector where the upper distributed Bragg reflector (i.e. output mirror) has fewer pairs of layers so that the reflectivity of the upper distributed Bragg reflector is less than the reflectivity of the lower distributed Bragg reflector. See e.g. para. [0044].


Limitation of a Dual Cavity (another tunable core, top electrode, and reflective layer):
Aspley and Hwang show all the limitations as discussed above but do not show an additional tunable core, another top electrode, and another reflector so as to form a dual cavity FP structure.
Yeh shows a tunable multiple-cavity filter having a second core (e.g. 16) and a third reflector (e.g 20). At the time of filing of the claimed invention, it would have been obvious to modify the single FP cavity of Apsley to have a second cavity in order to increase the free spectral range and the tuning range (col. 3, lines 37-44). As proposed, the tunable core, the first top electrode, the second reflective layer, the additional tunable core, the second top electrode, and the third reflective layer would be formed in that order.
In the alternative to Yeh’s teaching, Wang shows a filter having dual Fabry-Perot cavities and states (col. 5, ll. 24-32): 
Three metal layers 210a, 210b, 210c and two dielectric layers 220a, 220b are formed relative to one another to form two cavities 212a and 212b. The first cavity 212a is formed by the metal layer 210a, the dielectric layer 220a, and the metal layer 210b. The second cavity 212b is formed by the metal layer 210b, the dielectric layer 210b, and the metal layer 210c. The metal layer 210b is shared by two cavities and provides the optical coupling therebetween.


In the alternative to the teaching of Yeh, Wang shows a filter (Fig. 2A) that has two coupled Fabry-Perot filters formed by three metal-film filter layers and two dielectric layers and states, “The inventor discovered that the spectral profile of the transmission of a thin-metal film filter can be changed from the Gaussian-like profile to other desirable shapes by implementing two or more Fabry-Perot cavities that are optically coupled together”. At the time of filing of the claimed invention, it would have been obvious to implement the single Fabry-Perot cavity of Apsley into two or more optically coupled Fabry-Perot cavities in order to change the spectral profile to a desirable shape. In modifying the FP of Apsley, the skilled artisan would have duplicated an addition tunable core, electrode, and top reflective layer above the tunable core, the first top electrode, and the second reflective layer.

2. The optical modulating device of claim 1, wherein the tunable core comprises a quantum well (Abstract) configured to modulate a phase of light based on the modulation of the refractive index of the tunable core by electrical control.

3. The optical modulating device of claim 2, wherein the tunable core comprises a multi-quantum well (Abstract).



5. The optical modulating device of claim 1, wherein the tunable core comprises a bulk semiconductor region (col. 7, lines 6-8) configured to modulate a phase of light based on the modulation of the refractive index of the tunable core by electrical control.

6. The optical modulating device of claim 1, wherein at least one from among the first reflective layer and the second reflective layer comprises a distributed Bragg reflector (col. 4, lines 23-30; although not explicitly stated by Apsley, the alternating dielectric layers are a DBR).

7. The optical modulating device of claim 6, wherein the distributed Bragg reflector of the at least one from among the first reflective layer and the second reflective layer comprises a dielectric material (col. 4, lines 23-30), and the Fabry-Perot cavity forms a dielectric tunable core.

8. The optical modulating device of claim 1 (Fig. 3), wherein the substrate (46), the first reflective layer (48), the common electrode, the tunable core (50), and the second reflective layer (52) are provided in that order, and the Fabry-Perot cavity comprises a protrusion (pixels) protruding from the first reflective layer, the protrusion comprising the tunable core and the second reflective layer, the second reflective layer has a size corresponding to the tunable core.



10. The optical modulating device of claim 8, wherein the protrusion comprises a plurality of protrusions (42a, 42b, 42c) spaced apart from each other.

11. The optical modulating device of claim 10, wherein the phase modulator comprises a plurality of phase modulators (col. 8, lines 2-14).

12. The optical modulating device of claim 11, wherein the plurality of phase modulator are arranged in a plurality of arrays two-dimensionally and is configured to form a two-dimensional optical modulator (col. 8, lines 2-14).

13. The optical modulating device of claim 11, (as interpreted by the Examiner) wherein the phase modulator is arranged in a plurality of arrays one-dimensionally and is configured to form a one-dimensional optical modulator (col. 8, lines 2-14; the phase modulators have a linear shape since they are made of lines in two orthogonal horizontal directions; a two-dimensional array is comprised of a plurality of rows and columns; In the alternative, the phase modulators must have a linear shape or square. Since there are only a limited number of choices both would be obvious to pursue).

.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2007/0181810; "Tan" hereinafter) in view of Apsley, Hwang, and Yeh/Wang as applied to claim 1 above.
	Tan shows a lidar (210) comprising
a light source configured to emit light (310);
a optical modulating device (spatial modulator, phase modulator; para. [0024]), configured to steer light emitted from the light source toward an object; and
a sensor (320) configured to receive light that is steered by the optical modulating device toward the object and reflected by the object.

Tan does not show the optical modulating device to be that of claim 1. Apsley, Hwang, and Yeh/Wang show a spatial modulator with the limitations of claim 1. At the time of filing of the claimed invention, it would have been obvious to use the spatial/phase modulator of Apsley, Hwang and Yeh/Wang for nothing more than as a spatial modulator.

16. The LIDAR apparatus of claim 15, wherein the tunable core comprises a quantum well or a bulk semiconductor region that is formed using a Group III-V semiconductor (Abstract; AlGaAs is a Group III-V semiconductor) and is configured to modulate a phase of light based on the modulation of the refractive index of the tunable core by electrical control.

17. The LIDAR apparatus of claim 15, wherein at least one from among the first reflective layer and the second reflective layer comprises a distributed Bragg reflector, wherein the distributed Bragg reflector comprises a dielectric material, wherein the Fabry-Perot cavity forms a dielectric tunable core (see discussion of claim 6).

18. The LIDAR apparatus of claim 15, wherein the substrate (46), the first reflective layer (48), the common electrode, the tunable core (50), and the second reflective layer (52) are provided in that order, and the Fabry-Perot cavity comprises a protrusion (pixels) protruding from the first reflective layer, the protrusion comprising the tunable core and the second reflective layer, the second reflective layer has a size corresponding to the tunable core (see discussion of claim 9).

19. With respect to claim 19, the same reasons apply as in the rejection of claim 14 discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886